Citation Nr: 1525458	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for lumbar degenerative disc disease/degenerative joint disease of the lumbar spine status post implanted L5-S1 stimulator prior to October 3, 2013.

3.  Entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease/degenerative joint disease of the lumbar spine status post implanted L5-S1 stimulator (lumbar spine disability) on or after October 3, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for disability of the left sciatic nerve prior to October 3, 2013.

5.   Entitlement to an evaluation in excess of 20 percent for disability of the left sciatic nerve on or after October 3, 2013.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In an October 2013 rating decision, the RO increased the evaluations for the lumbar spine and left sciatic nerve disabilities to 40 percent and 20 percent, respectively, effective from October 3, 2013.  Nevertheless, as these evaluations do not represent the highest possible benefit, the issues remain in appellate status and have been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held before a Decision Review Officer (DRO) at the RO in August 2012.  A videoconference hearing was held before the undersigned Veterans Law Judge in March 2015.  Transcripts of both proceedings are of record.  During the pre-hearing conference, the Veterans Law Judge agreed to assume jurisdiction over the left sciatic nerve increased evaluation claim because the RO readjudicated the claim in the October 2013 supplemental statement of the case and certified the issue to the Board with the current appeal.  In addition, this disability is considered part of the service-connected lumbar spine disability for which the Veteran perfected an appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of VA treatment records considered by the RO.

During the March 2015 Board hearing, the Veteran raised a claim for service connection for hypertension as secondary to medications for his service-connected disabilities.  See Bd. Hrg. Tr. at 25.  The Veteran also filed a claim for service connection for a lung disorder in June 2015, which is noted in VBMS as pending before the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding and relevant VA treatment records not associated with the claims file, as detailed in the directives below.  The Board does observe that the Veteran's March 2011 VA hospitalization was noted to be for syncope, which is currently a non-service connected condition; however, as the March 2011/September 2011 VA general medical examiner referenced these treatment records and suggested that the incident was related to a mental health medication, these records should be obtained.

In addition, the Veteran's representative indicated during the DRO hearing that the Veteran's VA personnel file may contain documents relevant to his PTSD claim.  The Veteran also reported that he was "counseled" by his former boss at VA.  See DRO Hrg. Tr. at 5-6; see also Bd. Hrg. Tr. at 17.  Thereafter, the record reflects that the DRO confirmed that the Veteran did not have a VA vocational rehabilitation folder.  See December 2012 VA memorandum.  Based on the foregoing, the Board finds that the Veteran should be afforded another opportunity to submit or request that VA attempt to obtain the records from his actual personnel folder.

Finally, as decisions on the referred service connection claims and the remanded increased evaluation claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, lumbar spine, and left sciatic nerve.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Des Moines VA Medical Center.

It is noted that the VA treatment records appear to be incomplete for the lumbar spine and left sciatic nerve disabilities for the period from April 2010 to December 2012 (see December 11, 2012, printout of CAPRI search for mental health treatment records only), as well as for the Veteran's March 2011 VA hospitalization.

2.  The AOJ should request that the Veteran submit copies of any VA personnel records in support of his claims or provide the necessary authorization for VA to obtain these records and associate any records obtained with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

A written copy of the report should be associated with the claims folder.

4.  The AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran additional VA examinations in connection with his increased evaluation claims.

5.  After completing the above actions, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

